DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 7, 2022 has been entered.  Any prior rejection that is not repeated or addressed below is moot in view of Applicant’s amendment.
 
Claims Summary
	Claim 4 and its various dependent embodiments are directed to a conditioned plurality of modified PBMCs comprising an intracellular, exogenous antigen (defined in the specification as a product-by-process, wherein the antigen is delivered to the cell from outside the cell, see specification, paragraph [0097]) that has been incubated with an adjuvant for about 4 to less than 24 hours.  A “plurality of PBMCs” refers to a preparation of PBMCs comprising cells of at least two types of blood cells (see specification, paragraph [0086]).  The conditioned plurality of PBMCs is prepared by incubating the PBMCs with an adjuvant for about 4 to less than 24 hours before or after introducing the antigen to the PMBCs, thereby generating the conditioned plurality of PBMCs comprising the antigen.  The conditioned plurality of modified PBMCs are capable of inducing an in vivo immune response at least 2-fold greater than that induced by a corresponding non-conditioned plurality of modified PBMCs.  The antigen was intracellularly delivered to a plurality of input PBMCs by passing a cell suspension comprising a plurality of input PBMCs through a cell-deforming constriction, causing perturbations such that the antigen enters the input PBMCs (claim 11).  Incubation with the adjuvant is for about 4 to about 10 hours, or about 4 to about 6 hours, or about 4 hours (claim 26).  An additional agent is administered (claim 56), such as a cytokine (claim 61), such as IL-2 (claim 62).  Also claimed is a composition (claim 100).  Also claimed is a method for stimulating an immune response in an individual in need thereof, comprising administering the conditioned plurality of PBMCs comprising the antigen to the individual (claim 48).  Also claimed is a method of treating a disease (e.g., viral-associated disease (claim 102)) or disorder comprising administering the conditioned plurality of modified PBMCs (claim 101). 
	 Claim 10 and its various dependent embodiments are directed to a conditioned plurality of modified PBMCs comprising an antigen and a first adjuvant intracellularly, wherein the antigen and the first adjuvant are exogenous to the modified PBMCs, and wherein the plurality of modified PBMCs have been incubated with a second adjuvant for about 4 hours to less than 24 hours to condition the plurality of modified PBMCs.  The conditioned plurality of modified PBMCs are capable of inducing an in vivo immune response at least 2-fold greater than that induced by a corresponding non-conditioned plurality of modified PBMCs.  The first and second adjuvants are not the same.  The first adjuvant and/or second adjuvant comprises, for example, a CpG ODN (claims 28 and 29).  The antigen was intracellularly delivered to a plurality of input PBMCs by passing a cell suspension comprising a plurality of input PBMCs through a cell-deforming constriction, causing perturbations such that the antigen enters the input PBMCs (claim 18).  The modified PBMCs have been further incubated with an agent that enhances the viability and/or function of the modified PBMCs as compared to a corresponding modified PBMC that have not been further incubated with the agent (claim 20).  The diameter of the cell-deforming constriction is about 10% to about 99% of the mean diameter of the plurality of input PBMCs (claims 21 and 105), or about 4.2 μm to about 6 μm, or about 4.2 μm to about 4.8 μm, or about 4.5 μm (claims 22 and 106).  The cell suspension comprising the plurality of input PBMCs is passed through multiple cell-deforming constrictions arranged in series and/or in parallel (claim 24).  The antigen comprises a disease-associated antigen, such as HPV or HBV (claims 30-31).  Also claimed is a composition (claim 40).  In another embodiment, the cells exhibit increased expression of one or more costimulatory molecules (e.g., CD80 and/or CD86 (claim 32 and 33), and/or one or more cytokines (e.g., IFN-α (claims 33) compared to a corresponding plurality of non-conditioned modified PBMCs.  Incubation with the adjuvant is for about 4 to about 10 hours, or about 4 to about 6 hours, or about 4 hours (claim 107).  Also claimed is a method for stimulating an immune response in an individual in need thereof, comprising administering the conditioned plurality of PBMCs comprising the antigen to the individual (claim 50).  An additional agent is administered (claim 57).  Also claimed is a method of treating a disease (e.g., viral-associated disease (claim 103)) or disorder comprising administering the conditioned plurality of modified PBMCs (claim 104).
	Claim 67 and its various dependent embodiments are directed to a method of generating a conditioned plurality of PBMCs as described in claim 4 (but not dependent on claim 4), wherein the antigen is intracellularly delivered to the plurality of PBMCs before or after the incubating with adjuvant (e.g., CpG ODN (claim 94)).  The antigen (e.g., disease associated antigen, such as HPV (claims 95 and 96)) is delivered by passing a cell suspension comprising the plurality of PBMCs through a cell-deforming construction thereby causing perturbations of the PBMCs such that the antigen enters the PBMCs (claim 70).  After incubating, the conditioned plurality of cells exhibit increased expression of one or more costimulatory molecules (e.g., CD80 and/or CD86 (claim 97 and 98), and/or one or more cytokines (e.g., IFN-α (claims 33) compared to a corresponding plurality of non-conditioned modified PBMCs.  The diameter of the cell-deforming constriction is about 10% to about 99% of the mean diameter of the plurality of input PBMCs (claim 99).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 10, 11, 18, 20-22, 24, 26, 28-33, 40, 48, 50, 56, 57, 61, 62, 67, 70 and 94-107 are rejected under 35 U.S.C. 103 as being unpatentable over Sharei et al. (WO 2016/070136 A1, cited in the IDS filed 3/29/2021, “Sharei”) in view of Verthelyi et al. (J. Immunol., 2001, 166:2372-2377, “Verthelyi”).  Previously, this rejection did not include the Verthelyi reference, but it is added here in response to Applicant’s persuasive remarks filed July 7, 2022, that Sharei’s teachings on page 26 pertain to how long after passing through the microfluidic device before the cells are contacted with adjuvant, as opposed to the Office’ previous interpretation that those teachings were directed to incubation times.
The claims are summarized above and correlated with the prior art in bold font below.
Sharei discloses immune cells comprising compounds of interest, generated by passing a cell suspension of immune cells through a microfluidic device that constricts the diameter of the cells, resulting in disrupting the membrane and allowing for exogenous compounds of interest to enter the cytosol (see page 13).  Whole blood (mixed cell population), which contains PBMCs, is contemplated, as well as PBMCs themselves (see page 14, last paragraph, and claim 38) (claims 4, 10 and 11).  The diameter of the cells is constricted to about 2-10 μm, such as about 6 μm (claims 22 and 106), or about 50% constriction (claims 21, 99 and 105) (see page 13, and pages 41-42, bridging paragraph).  Sequential and/or parallel constrictions are contemplated (see page 54, last paragraph) (claim 24).
The compound(s) of interest is, for example, an antigen that stimulates an immune response (claims 4 and 10) (see page 16, first full paragraph, page 17), an antigen associated with a disease, such as HPV (claims 30, 31, 95, 96, 101-104) (see the table on page 37).  In particular, the immune cells are suitable for inducing immune responses, for therapeutic and prophylactic vaccination of microbial infection or cancer, wherein the method of constriction exposes the immune cells to mixtures of proteins and adjuvant (see page 25) (claim 4, wherein “conditioned” means treated with adjuvant; claims 10, 48, 50 and 70).  Multiple adjuvants are contemplated (see claim 81, “and/or”) (claims 10, 18, 20, 50, 55 and 70), including CpG ODN and R848 (claims 28, 29 and 94).  IL-12 is disclosed as an adjuvant to be included in immune cells, alone or in combination with other adjuvants (see page 27, last full paragraph) (claims 32, 33, 61 and 62).  CD80 and CD86 expression is upregulated in the immune cells (see claim 30) (claim 32, 33, 97 and 98).  In some embodiments, immune cells are contacted with a compound after passing through the microfluidic device (see page 26) (claim 67).  Administration of an immune checkpoint inhibitor after administration of the modified immune cells is also contemplated, such as those that block PD-1 (see page 24, first full paragraph, and page 32, second full paragraph, claim 114) (claims 61 and 62).  Co-delivery of an adjuvant is also disclosed, in contrast to incubation of cells in the presence of adjuvant (see page 25, full paragraph) (claims 56 and 57).  The methods of administering the loaded cells is an inherent disclosure of compositions, since in order to administer the cells, they must necessarily be in an composition (see page 65, last paragraph) (claims 40 and 100).
	With regard to claim 67 wherein the plurality of modified PBMCs is produced by a process wherein the input PBMCs comprise an adjuvant prior to being exposed to an antigen, this feature is not expressly taught by Sharei.  However, this is a product-by-process claim.  According to MPEP 2113, the patentability of a product does not depend on its method of production.  The structure implied by the process steps should be considered, however, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  In this case, whether the input PBMCs comprise adjuvant, or antigen, or vice versa, or the input PBMCs comprise neither at the outset, the result of doing what Sharei teaches is expected to be a plurality of PBMCs that contain antigen and have been conditioned with adjuvant.
	With regard to claims 4, 10, 26, 67 and 107, wherein the plurality of PBMCs is incubated with the adjuvant for about 4 to less than 24 hours, or about 4 hours to about 10 hours, or about 3 to about 6 hours, or for about 4 hours, with a first and/or a second adjuvant, for conditioning to take place, these limitations are not expressly taught by Sharei.  Sharei teaches incubation or exposure of cells in the presence of an adjuvant (adjuvant factor) to enhance immunity (see page 25, last paragraph), but the only guidance and working example as to the length of time of incubation with adjuvant (CpG) is for 24 hours (see page 56), which is outside of the time period instantly claimed.  However, it would have been obvious to have modified Sharei’s method to optimize the amount of time required for adjuvant incubation that will have the desired result of increasing the immune response generated by the modified PBMCs in vivo, with a reasonable expectation of success, as it is a result-effective variable (i.e., adjuvant incubation time and immune response generated).  Verthelyi discloses 2- to 5- fold increases in IL-6 and IFN-γ-secreting PBMCs following 5-hr and 18-hr stimulation with CpG ODN (see page 2376, right column, second paragraph, about halfway down).  Although Verthelyi’s results were observed in an ELISPOT, it is reasonable to expect results that reflect “at least about a 2-fold increase” (as claimed) in an in vivo setting.  Verthelyi’s disclosure is also evidence that it is obvious to vary the time of incubation to see the result (optimization).
 	Applicant’s arguments against the Sharei reference have been considered and have been addressed in part in the rejection above, with further remarks here.  Applicant points to the experiment described on page 56, where B-cells loaded with antigen, with and without 24-hr CpG incubation, were injected into mice.  Applicant notes that enhanced OT-I T-cell proliferation was observed in mice with and without 24-hr CpG incubation, with the difference between the two being less than “at least 2-fold” (as is instantly claimed).  Applicant reasons that given the difference, one would not expect that an incubation time of less than 24-hr would have the result of increasing the immune response to at least 2-fold.
	In response to Applicant’s arguments, the claims are broader than the results noted in Applicant’s example on page 56.  The claims recite an immune response, generally, not any particular immune response marker.  So the results observed with regard to OT-I T-cell proliferation only speak to that marker, and are not reflective of the whole that is encompassed by “an immune response”.  Further, as set forth above, Verthelyi discloses 2- to 5- fold increases in IL-6 and IFN-γ-secreting PBMCs following 5-hr and 18-hr stimulation with CpG ODN (see page 2376, right column, second paragraph, about halfway down).  These markers of an immune response are some of the ones instantly claimed (see instant claim 33).  Thus, one of ordinary skill in the art would not look at the one example provided by Applicant as an indicator for the breadth of what is covered by the claims.  Therefore, the claims remain rejected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 4, 10, 11, 18, 20-22, 24, 26, 28-33, 40, 48, 50, 56, 57, 61, 62, 67, 70 and 94-107 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 97-102, 104, 106, 108-110, 112, 114-116, 118, 122, 123, 128, 130, 132, 133, 138, 139, 144-147, 150-152, 155, 160, 163, 165-167, 169, 171-173, 175, 180, 181, 184-186, 188, 213, 215, 272, 274, 275, 295 and 311-322 of copending Application No. 16/980,341 (reference application), in view of Sharei et al. (WO 2016/070136 A1, cited in the IDS filed 3/29/2021, “Sharei”) and Verthelyi et al. (J. Immunol., 2001, 166:2372-2377, “Verthelyi”).  Previously, this provisional rejection did not include the Verthelyi reference, but it is added here in response to Applicant’s persuasive remarks filed July 7, 2022, that Sharei’s teachings on page 26 pertain to how long after passing through the microfluidic device before the cells are contacted with adjuvant, as opposed to the Office’ previous interpretation that those teachings were directed to incubation times.  
Although the claims at issue are not identical, they are not patentably distinct from each other.  The copending claims are directed to method of treating HPV-associated disease in an individual by administering an effective amount of a composition comprising modified immune cells, specifically PBMCs (see copending claim 152), comprising an exogenous antigen, HPV, and adjuvant.  This embodiment is a species of the instantly claimed genus which does not define the antigen (genus).  The copending claims also encompass compositions (comprising HPV) and methods of generating the compositions (comprising HPV), thus reading on a species of the instantly claimed genus (no defined antigen).  
Additionally, regarding the instantly claimed limitations directed to embodiments wherein the plurality of PBMCs is incubated with the adjuvant for about 4 to less than 24 hours, or about 4 hours to about 10 hours, or about 3 to about 6 hours, or for about 4 hours, before or after introduction of antigen, these are not claimed in the co-pending application.  However, it would have been obvious to incubate with adjuvant for the claimed length of time, either before or after, with predictable results.  Sharei teaches incubation or exposure of cells in the presence of an adjuvant (adjuvant factor) to enhance immunity (see page 25, last paragraph), but the only guidance and working example as to the length of time of incubation with adjuvant (CpG) is for 24 hours (see page 56), which is outside of the time period instantly claimed.  However, it would have been obvious to have modified Sharei’s method to optimize the amount of time required for adjuvant incubation that will have the desired result of increasing the immune response generated by the modified PBMCs in vivo, with a reasonable expectation of success, as it is a result-effective variable (i.e., adjuvant incubation time and immune response generated).  Verthelyi discloses 2- to 5- fold increases in IL-6 and IFN-γ-secreting PBMCs following 5-hr and 18-hr stimulation with CpG ODN (see page 2376, right column, second paragraph, about halfway down).  Although Verthelyi’s results were observed in an ELISPOT, it is reasonable to expect results that reflect “at least about a 2-fold increase” (as claimed) in an in vivo setting.  Verthelyi’s disclosure is also evidence that it is obvious to vary the time of incubation to see the result (optimization).  Further, it would have been obvious to try the arbitrary order of exposing the PBMCs first to an adjuvant, and then to an antigen, resulting in the same, predictable outcome of PBMCs comprising antigen and conditioned with adjuvant.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stacy B. Chen whose telephone number is 571-272-0896.  The examiner can normally be reached on M-F (7:00-4:30).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/STACY B CHEN/Primary Examiner, Art Unit 1648